Exhibit 10(d)

SUMMARY OF BASE SALARY AND ANNUAL INCENTIVE

COMPENSATION PAYABLE TO NAMED EXECUTIVE OFFICERS

2012 Base Salary. On February 15, 2012, the Compensation and Management
Development Committee (the “Compensation Committee”) of the Board of Directors
of The Sherwin-Williams Company (“Sherwin-Williams”) set the 2012 base salaries
of the executive officers who are expected to be named in the Summary
Compensation Table of Sherwin-Williams’ 2012 Proxy Statement (the “Named
Executive Officers”). The base salaries of the Named Executive Officers for 2012
are as follows: C.M. Connor, Chairman and Chief Executive Officer ($1,221,987);
J.G. Morikis, President and Chief Operating Officer ($800,670); S.P. Hennessy,
Senior Vice President – Finance and Chief Financial Officer ($603,876); R.J.
Davisson, President, Paint Stores Group ($459,420); and S.J. Oberfeld, Senior
Vice President – Corporate Planning and Development ($551,122).

Annual Incentive Compensation to Be Earned in 2012. The Compensation Committee
also approved the following minimum, target and maximum cash bonus award levels,
as a percent of salary, for the Named Executive Officers for 2012 under The
Sherwin-Williams Company 2007 Executive Performance Bonus Plan.

 

     Incentive Award as a Percentage of Base Salary  

Named Executive Officer

   Minimum      Target      Maximum  

C.M. Connor

     0         105         210   

J.G. Morikis

     0         75         150   

S.P. Hennessy

     0         75         150   

R.J. Davisson

     0         60         120   

S.J. Oberfeld

     0         60         120   